ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           Hatteberg v. Cundiff, 2012 IL App (4th) 110417




Appellate Court              JOHN HATTEBERG and ELIZABETH HATTEBERG, Plaintiffs-
Caption                      Appellants, v. CODY B. CUNDIFF, Defendant-Appellee.



District & No.               Fourth District
                             Docket No. 4-11-0417


Rule 23 Order filed          January 25, 2012
Rule 23 Order
withdrawn                    March 13, 2012
Opinion filed                January 25, 2012


Held                         In an action for the injuries plaintiffs suffered when their car was struck
(Note: This syllabus         by defendant’s vehicle, the trial court’s dismissal of the counts alleging
constitutes no part of       common-law negligence and the entry of summary judgment for
the opinion of the court     defendant on the counts alleging willful and wanton conduct were
but has been prepared        affirmed, since defendant was a volunteer firefighter responding to an
by the Reporter of           emergency call about a three-vehicle accident at the time of the collision,
Decisions for the            he was immune from liability for negligence pursuant to the Tort
convenience of the           Immunity Act, and there was no evidence supporting the conclusion that
reader.)
                             a trier of fact could find defendant’s conduct was willful and wanton.


Decision Under               Appeal from the Circuit Court of Champaign County, No. 09-L-71; the
Review                       Hon. Jeffrey B. Ford, Judge, presiding.



Judgment                     Affirmed.
Counsel on                  Michael J. Tague (argued), of Flynn, Palmer & Tague, of Champaign, for
Appeal                      appellants.

                            Denean K. Sturino (argued) and Edward C. Eberspacher IV, both of
                            O’Hagan Spencer LLC, of Chicago, for appellee.


Panel                       JUSTICE COOK delivered the judgment of the court, with opinion.
                            Justices Appleton and McCullough concurred in the judgment and
                            opinion.



                                              OPINION

¶1           In December 2008, plaintiffs, John and Elizabeth Hatteberg, were injured when
        defendant, Cody B. Cundiff, collided with their vehicle. The accident occurred while
        defendant, a volunteer firefighter, was responding to an emergency call regarding a three-car
        motor vehicle accident. Defendant was driving a personal (not an emergency) vehicle at the
        time of the accident, as he had just received the call and, pursuant to fire department policy,
        was driving to the Thomasboro Fire Station (Station).
¶2           Plaintiffs filed suit against defendant, seeking recovery for personal injuries sustained in
        the accident. Defendant moved to dismiss two counts and moved for summary judgment on
        the remaining two counts. The trial court dismissed two counts after it determined defendant
        fell within the parameters of the Local Governmental and Governmental Employees Tort
        Immunity Act (Tort Immunity Act) (745 ILCS 10/5-106 (West 2008)), and therefore was not
        subject to liability for negligence. The court entered summary judgment for defendant on the
        remaining two counts, finding that the facts of the case would not support a jury finding that
        defendant’s conduct was willful and wanton.
¶3           Plaintiffs appeal.

¶4                                        I. BACKGROUND
¶5          On December 20, 2008, the Champaign County Emergency Dispatch System (METCAD)
        sent out an emergency call to Thomasboro firefighters regarding an accident with unknown
        injuries and three vehicles off the road on Leverett Road. Defendant, a volunteer firefighter,
        received this emergency call. According to Thomasboro Fire Chief Paul Cundiff, the
        expectation of all volunteer firefighters was that they would carry their department-issued
        pagers with them at all times and respond to any emergency call, so long as they were in the
        county and not under the influence of drugs or alcohol. The department protocol was that the
        firefighters should report to the fire station upon receiving an emergency call unless their
        route to the station would cause them to pass the accident, at which point they could stop,


                                                  -2-
       render aid, and give information to other responders. Defendant responded to the emergency
       call and was en route to the Station in a personal vehicle at the time of the collision.
¶6          Defendant was driving west on County Road 2500 N. at 55 miles per hour, approaching
       the United States Highway Route 45 intersection. He observed another vehicle stopped at the
       stop sign, and when he was approximately 500 feet from the sign, he applied his brakes to
       stop his vehicle behind the one ahead of him. According to defendant’s deposition, when he
       applied his brakes, his vehicle began to skid on the ice. Defendant let off the brake and then
       applied it again, and even though he had slowed to approximately 35 miles per hour, he
       realized he was not going to be able to stop his vehicle in time to avoid colliding with the
       vehicle in front of him. When defendant was approximately 100 feet from the vehicle in front
       of him, he made the decision to move into the left lane and go around the vehicle. Defendant
       stated he did not have enough time to see whether there was any traffic on Route 45 before
       going through the intersection at approximately 35 to 40 miles per hour. Defendant collided
       with plaintiffs’ vehicle, which was traveling southbound on Route 45. Defendant stated that
       he was not aware of the slick road conditions until he first attempted to apply his brakes.
¶7          Elizabeth Hatteberg, a passenger in the vehicle driven by John Hatteberg, testified in her
       deposition that the country roads they had been traveling seemed “all right,” but when they
       turned on Route 45, the road seemed “very slick.” She did not see defendant or his vehicle
       prior to the accident. John Hatteberg testified in his disposition that when he turned onto
       southbound Route 45, he slowed his vehicle to 40 or 45 miles per hour because the road
       seemed slick. He stated it had not been snowing prior to the accident. He only saw
       defendant’s vehicle a second before the collision and was not able to estimate the speed it
       was traveling.
¶8          In April 2009, plaintiffs filed four causes of action seeking recovery for their injuries.
       Counts I and II were based on common-law negligence and counts III and IV were premised
       upon the theory of willful and wanton conduct. In December 2009, defendant filed a motion
       to dismiss counts I and II, arguing that those claims were barred because he was a public
       employee acting within the scope of his employment at the time of the accident and, thus,
       was not liable for any injury caused by the negligent operation of his motor vehicle while
       responding to an emergency call pursuant to the Tort Immunity Act. In February 2010, the
       trial court dismissed counts I and II, finding defendant immune from a negligence claim
       under the Tort Immunity Act because he was (1) a public employee; (2) acting within the
       scope of his employment; (3) while operating a motor vehicle; and (4) acting in response to
       an emergency call. In January 2011, defendant filed a motion for summary judgment on
       counts III and IV, arguing that no record evidence supported plaintiffs’ claims that
       defendant’s conduct constituted willful and wanton behavior or exhibited conscious
       disregard for safety, which it must do for defendant to be liable under the Tort Immunity Act.
       In April 2011, the court granted summary judgment in favor of defendant.
¶9          This appeal followed.

¶ 10                                      II. ANALYSIS
¶ 11      Plaintiffs argue on appeal that (1) the trial court erred in granting defendant’s motion to

                                                -3-
       dismiss counts I and II (735 ILCS 5/2-619(a)(9) (West 2008)) based upon a determination
       that defendant could not be liable to plaintiffs on a theory of negligence due to tort immunity
       because he was not responding to an emergency at the time of the accident, and (2) the court
       erred in awarding summary judgment to defendant on counts III and IV (735 ILCS 5/2-
       1005(b) (West 2008)) because reasonable minds could draw different inferences as to
       whether defendant’s conduct was willful and wanton. We disagree.

¶ 12                                 A. Negligence Claims
¶ 13      Section 5-106 of the Tort Immunity Act provides:
          “Except for willful or wanton conduct, neither a local public entity, nor a public
          employee acting within the scope of his employment, is liable for an injury caused by the
          negligent operation of a motor vehicle or firefighting or rescue equipment, when
          responding to an emergency call, including transportation of an person to a medical
          facility.” 745 ILCS 10/5-106 (West 2008).
       Therefore, in order for defendant to be immune under the Tort Immunity Act, he must
       demonstrate the following: (1) he was a public employee; (2) acting within the scope of his
       employment; (3) while operating a motor vehicle; (4) when responding to an emergency call;
       and (5) his conduct was not willful and wanton.

¶ 14                       1. Defendant Was Responding to an Emergency
¶ 15        Plaintiffs first argue that defendant does not qualify for immunity under the Tort
       Immunity Act because he was not “responding to an emergency” at the time of the collision.
       Plaintiffs contend that because defendant was actually en route to the Station, rather than the
       accident scene at the time of the collision, the fourth element is not satisfied. As such,
       plaintiffs assert that the trial court erred in dismissing counts I and II, which were both based
       on common-law negligence. We disagree.
¶ 16        This court has previously stated that “[p]ublic entities and their firefighting employees
       are generally immune from negligence liability for decisions made and actions taken while
       operating a motor vehicle in response to an emergency call.” Young v. Forgas, 308 Ill. App.
       3d 553, 558, 720 N.E.2d 360, 363 (1999). The general policy behind the Tort Immunity Act
       is to shield emergency responders “from personal liability for decisions made and actions
       taken while responding to an emergency. If the operator is haunted by the possibility of
       facing devastating personal liability for actions taken in the course of responding to an
       emergency, then employee performance will be hampered.” Buell v. Oakland Fire Protection
       District Board, 237 Ill. App. 3d 940, 944, 605 N.E.2d 618, 621 (1992). The only relevant
       inquiry is whether the public employee has been summoned to respond to an emergency,
       which is commonly defined as an “ ‘urgent need for assistance or relief.’ ” Young, 308 Ill.
       App. 3d at 561, 720 N.E.2d at 365 (quoting Merriam-Webster’s Collegiate Dictionary 377
       (10th ed. 1998)). In Young, we explicitly rejected the plaintiff’s argument that the defendant
       (driver of the fire truck) was not responding to an emergency call at the time of the accident,
       determining instead that, based on the plain language of the Tort Immunity Act, an automatic
       alarm directed to the fire station was sufficient to constitute an “emergency call” even if the

                                                 -4-
       alarm turned out to be false. Id. at 562, 720 N.E.2d at 366.
¶ 17       Here, defendant was clearly responding to an emergency call he received from METCAD
       regarding an accident involving three vehicles. Pursuant to department policy, and verified
       by Fire Chief Cundiff, following the receipt of an emergency call, all firefighters, including
       defendant, were expected to report to the Station. The sole exception to this policy applies
       when a firefighter’s normal route to the Station would cause him or her to pass the accident
       scene. Here, defendant’s normal route to the Station would not have taken him past the
       accident site; therefore, he was reporting first to the Station per department policy.
¶ 18       Plaintiffs argue that because defendant’s deposition testimony was that he was “driving
       as he normally would,” he was not driving as if he was responding to an emergency, e.g.,
       driving faster to get to the scene of the emergency sooner. Plaintiffs analogize defendant’s
       situation to that of firefighters responding to a call “to rescue a cat from a tree.” Obviously,
       this is not what happened here. Defendant received an emergency call about an accident
       involving three vehicles with unknown injuries, not a cat in a tree. Although defendant was
       not on his way to the scene of the accident at the time of the collision, he was still responding
       to the emergency call. He would not have been on the road at that time, in that particular
       location, had it not been for the emergency call he received.
¶ 19       Plaintiffs also argue that because defendant was driving a personal family vehicle en
       route to the Station, rather than an authorized emergency vehicle in route to an emergency,
       his actions were more akin to “driving to work” or “driving to the holiday party.” They assert
       that persons operating private vehicles in an attempt to get to the police or fire station in non-
       emergency situations are not granted the same privilege to bend the rules as are persons
       operating emergency vehicles to make up time. However, we have already determined that
       defendant was responding to an emergency. Defendant was a volunteer firefighter who did
       not have the advantage of a fire truck on hand to respond to the emergency call. The only
       source of transportation that defendant had to respond was a personal vehicle. Further, the
       plain language of section 5-106 of the Tort Immunity Act refers to the “operation of a motor
       vehicle” and makes no distinction between the type of motor vehicle a public employee is
       operating. 745 ILCS 10/5-106 (West 2008). Thus, section 5-106 of the Tort Immunity Act
       applies to all vehicles, not just authorized emergency vehicles, such as police cars,
       ambulances, or fire trucks.

¶ 20                                       2. Vehicle Code
¶ 21       Section 11-205(c)(2) of the Illinois Vehicle Code (Vehicle Code) provides that the driver
       of an emergency vehicle may proceed past a stop signal, “but only after slowing down as may
       be required and necessary for safe operation.” 625 ILCS 5/11-205(c)(2) (West 2008). Section
       11-205(e) also states:
           “The foregoing provisions do not relieve the driver of an authorized emergency vehicle
           from the duty of driving with due regard for the safety of all persons, nor do such
           provisions protect the driver from the consequences of his reckless disregard for the
           safety of others.” 625 ILCS 5/11-205(e) (West 2008).
¶ 22       Section 11-907 of the Vehicle Code governs operation of vehicles and streetcars on

                                                  -5-
       approach of authorized emergency vehicles. This section establishes that drivers shall yield
       the right-of-way to emergency vehicles, but specifically states that it “shall not operate to
       relieve the driver of an authorized emergency vehicle from the duty to drive with due regard
       for the safety of all persons using the highway.” 625 ILCS 5/11-907(b) (West 2008).
¶ 23        Plaintiffs urge this court to adopt the view of the Fifth District in Bradshaw v. City of
       Metropolis, 293 Ill. App. 3d 389, 395, 688 N.E.2d 332, 335-36 (1997), and a dissent from
       the Third District’s decision in Lanning v. Harris, 342 Ill. App. 3d 965, 968-69, 796 N.E.2d
       667, 669-70 (2003) (Holdridge, J., dissenting), and find that sections 11-205 and 11-907 of
       the Vehicle Code (625 ILCS 5/11-205(d), 11-907(c) (West 2010)) not only apply in this case,
       but also trump section 5-106 of the Tort Immunity Act, which would disgorge defendant of
       his immunity. The Fifth District’s decision and Third District’s dissent are not only contrary
       to our holding in Young, but also contrary to the decisions of the First, Second, and Third
       Districts. See Sanders v. City of Chicago, 306 Ill. App. 3d 356, 363, 714 N.E.2d 547, 553
       (1999) (First District, holding that both statutes apply but that the Vehicle Code did not
       abrogate the Tort Immunity Act); Carter v. Du Page County Sheriff, 304 Ill. App. 3d 443,
       450, 710 N.E.2d 1263, 1267-68 (1999) (Second District, holding that the Vehicle Code does
       not trump the Tort Immunity Act but that both statutes were applicable); Lanning v. Harris,
       342 Ill. App. 3d 965, 967-68, 796 N.E.2d 667, 668-69 (2003) (Third District, holding that
       the Vehicle Code and the Tort Immunity Act address different actors under different
       circumstances). In Young, we rejected the Fifth District’s Bradshaw decision and agreed with
       the Second District that “the Vehicle Code applies to all drivers of emergency vehicles while
       the Tort Immunity Act applies only to public employees.” Young, 308 Ill. App. 3d at 560,
       720 N.E.2d at 364 (citing Carter, 304 Ill. App. 3d at 450, 710 N.E.2d at 1267-68).
¶ 24        Plaintiffs also point out that the cases they cite above (Carter, Sanders, Lanning,
       Bradshaw, and Young) are all factually distinguishable from the case at bar, because those
       cases involved emergency vehicles, whereas this case involves a personal vehicle.
¶ 25        Defendant responds that plaintiffs’ argument “is an attempt to fit a square peg in a round
       hole” because whether a conflict between the Tort Immunity Act and the Vehicle Code exists
       is misplaced and irrelevant to the facts of this case. We agree with defendant.
¶ 26        As stated in Young, the Vehicle Code and the Tort Immunity Act are not in conflict
       because the Vehicle Code applies to all drivers of emergency vehicles while the Tort
       Immunity Act applies only to public employees. Under the plain language of the Tort
       Immunity Act, the legislature has chosen to grant immunity from negligence liability to
       public employees like Cundiff (745 ILCS 10/5-106 (West 2008)). Public employees may still
       be liable for willful and wanton conduct, however, under section 5-106.

¶ 27                             B. Willful and Wanton Claims
¶ 28       Plaintiffs next argue that the trial court erred in awarding summary judgment to
       defendant on counts III and IV because reasonable minds could draw different inferences as
       to whether defendant’s conduct was willful and wanton. We disagree.
¶ 29       We review the trial court’s grant of summary judgment de novo. Illinois State Chamber
       of Commerce v. Filan, 216 Ill. 2d 653, 661, 837 N.E.2d 922, 928 (2005). Summary judgment

                                                -6-
       is appropriate when the pleadings, depositions and admissions on file, together with any
       affidavits, show that no genuine issue exists as to any material fact such that the moving
       party is entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2010).
¶ 30       The Tort Immunity Act provides:
           “ ‘Willful and wanton conduct’ as used in this Act means a course of action which shows
           an actual or deliberate intention to cause harm or which, if not intentional, shows an utter
           indifference to or conscious disregard for the safety of others or their property. This
           definition shall apply in any case where a ‘willful and wanton’ exception is incorporated
           into any immunity under this Act.” 745 ILCS 10/1-210 (West 2010).
       Whether conduct is willful and wanton is ultimately a question of fact. Young, 308 Ill. App.
       3d at 562, 720 N.E.2d at 366. However, a court may “hold as a matter of law that a public
       employee’s actions did not amount to willful and wanton conduct when no other contrary
       conclusion can be drawn [from the record presented].” Id. (citing Urban v. Village of
       Lincolnshire, 272 Ill. App. 3d 1087, 1094, 651 N.E.2d 683, 688-89 (1995)).
¶ 31       Willful and wanton conduct has been defined by our supreme court as “ ‘a failure, after
       knowledge of impending danger, to exercise ordinary care to prevent’ the danger, or a
       ‘failure to discover the danger through *** carelessness when it could have been discovered
       by the exercise of ordinary care.’ ” (Internal quotation marks omitted.) Young, 308 Ill. App.
       3d at 563, 720 N.E.2d 360 at 366 (quoting Ziarko v. Soo Line R.R. Co., 161 Ill. 2d 267, 274,
       641 N.E.2d 402, 406 (1994)). Willful and wanton conduct is a “state of mind different from
       that needed in ordinary and gross negligence” and “can be found where aggravating
       circumstances are present, such as where there is a ‘conscious and deliberate disregard for
       the rights of others.’ ” (Internal quotation marks omitted.) Burke v. 12 Rothschild’s Liquor
       Mart, Inc., 148 Ill. 2d 429, 449, 593 N.E.2d 522, 531 (1992).
¶ 32       Illinois appellate courts have affirmed several trial court decisions allowing summary
       judgment or directed verdict based on a finding that the factual circumstances in the cases
       did not constitute willful and wanton conduct as a matter of law. See, e.g., Williams v. City
       of Evanston, 378 Ill. App. 3d 590, 601, 883 N.E.2d 85, 94 (2007) (rejecting the plaintiff’s
       argument that the defendant firefighter engaged in willful and wanton conduct because there
       was no evidence he was traveling at a high rate of speed when he drove through the
       intersection); Shuttlesworth v. City of Chicago, 377 Ill. App. 3d 360, 367, 879 N.E.2d 969,
       975-76 (2007) (affirming summary judgment for police officers and the city on a willful and
       wanton claim where the police pursuit that led to the collision was done in little traffic, was
       of short duration, and the police car was presumed to go fast).
¶ 33       Plaintiffs argue that a trier of fact could disbelieve defendant’s sworn deposition
       testimony and, as such, urge this court to reverse the trial court’s grant of summary judgment.
       Their argument is based on a number of inferences and speculation drawn from
       unsubstantiated facts. Further, plaintiffs offer no record evidence to contradict defendant’s
       testimony.
¶ 34       Plaintiffs first posit that a trier of fact could conclude the weather conditions on Route
       45 also existed within defendant’s short drive from his home to the intersection, and because
       of that, defendant knew or should have known of the adverse pavement conditions. Plaintiffs

                                                 -7-
       assert that their testimony indicates freezing rain and icy road conditions existed on Route
       45, and that defendant admitted there were icy road conditions on County Road 2500 N. at
       the Route 45 intersection. However, the fact that adverse road conditions existed on Route
       45 and at the intersection of Route 45 and County Road 2500 N. does not necessarily mean
       that defendant would have experienced the same adverse road conditions on his journey from
       his house to the intersection.
¶ 35        Defendant testified in his disposition that as he was traveling westbound on County Road
       2500 N., he did not encounter any precipitation. He did not use his windshield wipers.
       Defendant stated he did not notice the road was slick until he attempted to apply his brakes
       and began to slide. To avoid hitting the car in front of him, defendant moved into the passing
       lane to go around the car, went through the stop sign, and collided with plaintiffs at
       approximately 35 to 40 miles per hour. John Hatteberg testified that the roads were not slick
       until he turned onto Route 45, at which point he reduced his speed to between 40 and 45
       miles per hour. John stated that at some point before the accident, but not at the time of the
       collision, it was raining but he could not remember where or how soon before. He stated it
       was not snowing at the time of the collision. Elizabeth Hatteberg testified that driving
       conditions on the country roads they had been traveling prior to turning on Route 45 seemed
       all right to drive and that the roads did not become slick until they turned onto Route 45.
       John testified he only saw defendant’s car a second before the collision, and Elizabeth stated
       she did not see his car at all.
¶ 36        If the party moving for summary judgment supplies facts that, if not contradicted, would
       warrant judgment in its favor as a matter of law, the opposing party cannot rest on its
       pleadings to create a genuine issue of material fact. Abrams v. City of Chicago, 211 Ill. 2d
       251, 257, 811 N.E.2d 670, 674 (2004). The testimony given by plaintiffs here does not
       contradict the testimony of defendant regarding the road conditions.
¶ 37        Plaintiffs also argue that the emergency call itself–a motor vehicle accident involving
       three cars off the road–is further circumstantial evidence that defendant had knowledge of
       the road conditions. No evidence in the record shows that the three-car accident was caused
       by adverse weather conditions, and again, plaintiffs’ argument requires us to make an
       assumption that the accident involving the three cars was caused by weather conditions. As
       such, this is not a material fact either.
¶ 38        Plaintiffs next argue that a trier of fact could find that defendant made a conscious
       decision to act with such indifference and recklessness so to constitute willful and wanton
       behavior. Specifically, plaintiffs posit that defendant “made a conscious decision to not take
       a one car accident by driving towards the ditch or rear-ending a stationary vehicle after he
       thinks he slowed down some, but to risk a collision with a highway speed cross traffic or a
       head-on collision with eastbound County Road 2500 traffic.” We agree that defendant did
       make a conscious decision to pass the stationary car and proceed through the intersection;
       however, such a decision does not necessarily constitute willful and wanton behavior.
¶ 39        Here, defendant had to make a split-second decision of whether to (1) rear-end the
       stationary vehicle in front of him, which would cause certain property damage and high
       potential of personal injury to himself and the passengers in the other vehicle; (2) careen into


                                                 -8-
       the ditch on the right, which would certainly cause property damage to his vehicle and a high
       chance of personal injury to himself; or (3) move into the left lane to pass the stationary
       vehicle, and attempt to make it through the intersection, where property damage and personal
       injury were only possibilities, not certainties. Defendant made the only decision that had any
       chance of not causing damage or injuries. This does not amount to willful and wanton
       conduct. In fact, defendant made a conscious and deliberate choice to protect the safety of
       the passengers in the stationary car by going around them.
¶ 40       The facts of this case are very similar to those in Joiner v. Birch, 21 Ill. App. 2d 249, 157
       N.E.2d 676 (1959). In Joiner, the evidence presented on a motion for a directed verdict
       indicated that the defendant was not aware of any ice on a bridge until he hit a patch of ice
       and began to skid, resulting in the defendant losing control of the car and consequently, a
       fatal accident. Id. at 250, 157 N.E.2d at 677. We held that after considering all evidence in
       the light most favorable to the plaintiff, no record evidence indicated the defendant’s conduct
       was willful and wanton. Id. at 251, 157 N.E.2d at 677-78. Specifically, we stated, “Evidence
       of skidding on the highway alone does not constitute evidence of wilful and wanton
       misconduct.” Id., 157 N.E.2d at 678.
¶ 41       Here, no evidence was provided in the record that defendant’s conduct was willful and
       wanton. As previously stated, defendant testified that he was unaware of the road conditions
       until first applying his brakes and sliding. Plaintiffs did not experience slick road conditions
       until turning on Route 45. Plaintiffs cite Young for the proposition that the trier of fact must
       determine whether a defendant’s actions are willful and wanton. In Young, this court did
       reverse the trial court’s grant of summary judgment on some counts; however, we did so only
       after finding that a number of material factual issues were in dispute regarding the
       defendant’s actions leading up to the collision. Young, 308 Ill. App. 3d at 564, 720 N.E.2d
       at 367.
¶ 42       Contrary to plaintiffs’ contention, Young only holds that where a record presents multiple
       factual disputes concerning whether a party acted willfully or wantonly, summary judgment
       is not appropriate. In Young, the defendant testified he came to a complete stop before going
       through the red light, but another witness testified that the defendant never came to a
       complete stop and proceeded through the intersection at approximately 15 miles per hour.
       Id. Yet another witness testified that the defendant did not even attempt to slow down or stop
       and was traveling approximately 30 to 40 miles per hour as he went through the intersection.
       Id. In this case, neither plaintiffs nor any witness has offered any evidence–other than
       speculation and assumptions–that would contradict defendant’s testimony.
¶ 43       “[O]n a motion for summary judgment, a fact will not be considered in dispute if raised
       by circumstantial evidence alone unless the circumstances or events are so closely related to
       each other that the conclusions therefrom are probable, not merely possible.” Jewish Hospital
       of St. Louis v. Boatmen’s National Bank of Belleville, 261 Ill. App. 3d 750, 755, 633 N.E.2d
       1267, 1272 (1994). Further, “where the proven facts demonstrate that the nonexistence of the
       fact to be inferred appears to be just as probable as its existence, then the conclusion that
       exists is a matter of speculation, surmise, and conjecture, and the trier of fact cannot be
       permitted to make that inference.” Keating v. 68th & Paxton, L.L.C., 401 Ill. App. 3d 456,
       473, 936 N.E.2d 1050, 1066 (2010).

                                                 -9-
¶ 44        Here, plaintiffs contend that a jury could conclude the following: (1) “that in the absence
       of any effective braking maneuver that [defendant’s] speed was not reduced: from 55 to 35-
       40 miles per hour”; (2) that defendant “consciously chose a path without regard to traffic on
       Route 45 to attempt to get through the intersection as quickly as he could”; (3) and that
       defendant’s “failure to try the brakes again was consistent with his prior knowledge of the
       existence or probable existence of icy pavement.” No evidence supports the conclusion that
       a trier of fact could find defendant’s conduct was willful and wanton. Because no contrary
       conclusion can be drawn from the record that defendant acted willfully and wantonly and no
       material facts are in dispute, summary dismissal of counts III and IV was proper.

¶ 45                                  III. CONCLUSION
¶ 46      For the reasons stated, we affirm the trial court’s judgment.

¶ 47      Affirmed.




                                                -10-